Citation Nr: 1010140	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
non service-connected pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
Nashville, Tennessee.  A transcript of the proceeding is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.314(b).  

As an initial matter, the Board notes that the Veteran's 
period of service meets the basic criteria for eligibility 
for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  
The Veteran served in Vietnam from July 1970 to April 1971.

In addition to a basic requirement of active duty service, 
eligibility for nonservice-connected pension requires 
additional evidence.  The evidence must show that the Veteran 
meets the net worth requirements under 38 C.F.R. § 3.274 and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in § 38 C.F.R. 3.23; 
and (vi) (A) is age 65 or older, or (B) is permanently and 
totally disabled from nonservice-connected disabilities not 
due to the Veteran's own willful misconduct.  

Here, the Veteran is under the age of 65.  Accordingly, the 
remaining question to be answered is whether the Veteran is 
permanently and totally disabled from non- service-connected 
disabilities that are not due to his own willful misconduct.  

A Veteran is considered permanently and totally disabled if 
the Veteran is any of the following: (1) a patient in a 
nursing home for long-term care because of disability; or (2) 
disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; or (3) unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person; or (4) suffering from: (i) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as 
to justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  38 
U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3).  

There is insufficient evidence of record to determine if the 
Veteran is permanently and totally disabled.  No medical 
examination was performed for purposes of determining pension 
eligibility.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995). The medical 
evidence and January 2010 hearing testimony shows that the 
Veteran receives treatment for gastroesophageal reflux, 
itching, migraine headaches, a mood disorder, a nervous 
disorder, low back pain, chest pain, enlarged prostate, 
hypertension, rectal bleeding, tremors, nightmares, blackout 
spells, and high cholesterol.  

However, clinical findings of record do not show the current 
severity of these disabilities.  This is required before the 
Board is able to determine the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take appropriate 
steps to contact the Veteran by letter 
and request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
treatment records not currently of 
record.  The Veteran also must be 
informed that he may submit evidence to 
support his claim.  The RO/AMC shall 
obtain any of the Veteran' outstanding 
VA outpatient treatment records that 
have not been associated with the claims 
file. 

2.  Thereafter, the Veteran shall be 
scheduled for a VA examination to 
ascertain the nature and severity of his 
non service-connected disabilities to 
include gastroesophageal reflux, 
itching, migraine headaches, a mood 
disorder, a nervous disorder, low back 
pain, chest pain, enlarged prostate, 
hypertension, rectal bleeding, tremors, 
nightmares, blackout spells, and high 
cholesterol and how his employment 
ability is affected.  The entire claims 
file must be made available to the 
examiner, and the examination report 
must include discussion of the Veteran's 
documented medical history and 
assertions.  

Based on his/her review of the case, the 
VA examiner must opine as to whether the 
Veteran is precluded from performing 
substantially employment due to his 
various disabilities.  The examiner must 
set forth all examination findings, 
along with the complete rationale for 
all conclusions reached.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of entitlement to nonservice-
connected pension benefits must be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the Veteran and his representative an 
appropriate Supplemental Statement of 
the Case (SSOC) that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




